                 Case 2:20-cv-00272-JCC Document 17 Filed 08/03/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    DAVID GOEBEL,                                      CASE NO. C20-0272-JCC
10                          Plaintiff,                   MINUTE ORDER
11               v.

12    FEDERAL AVIATION ADMINISTRATION,
      an agency of the United States of America,
13
                            Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to extend the
18
     deadlines to confer and to propose a case schedule (Dkt. No. 16). Having thoroughly considered
19
     the motion and the relevant record, the Court hereby GRANTS the motion and ORDERS that:
20
        1. The parties must confer regarding Defendant Federal Aviation Administration’s
21
            disclosures no later than August 14, 2020; and
22
        2. The parties must file a joint status report proposing a case schedule no later than August
23
            14, 2020.
24
            //
25
            //
26


     MINUTE ORDER
     C20-0272-JCC
     PAGE - 1
            Case 2:20-cv-00272-JCC Document 17 Filed 08/03/20 Page 2 of 2




 1        DATED this 3rd day of August 2020.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Tomas Hernandez
 4
                                               Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0272-JCC
     PAGE - 2
